DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed October 6, 2020, with respect to title have been fully considered and are persuasive.  The objection of July 29, 2020 has been withdrawn. 
Applicant’s arguments with respect to claim(s) s 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0171084).
	Claim 1, Lin discloses (Figs. 6-16) a method for forming a semiconductor device structure, comprising: 	providing a substrate (102, workpiece, Para [0013]); 	forming a gate structure (108/112/122, insulating material/second conductive material/insulating material make up gate 114, Para [0029]), over the substrate (108/112/122 over 102) wherein the gate structure has a first sidewall (right sidewall of 122); 	116, liner, Para [0031]) over the first sidewall of the gate structure (116 is over right sidewall of 122); 	forming a source/drain portion (104, fins will become source/drain, Para [0015], [0059]) adjacent to the spacer element and the gate structure (104 is adjacent to 116 and 108/112/122) , wherein the source/drain portion has a first top surface (top surface of 104); 	depositing an etch stop layer (106, CESL, Para [0018]) over the first top surface of the source/drain portion (106 is over the top surface of 104), wherein the etch stop layer is made of nitride (106 can be SiN, Para [0018]); and 	forming a dielectric layer (118, insulating material, Para [0020]) over the etch stop layer (118 is over 106), wherein topmost surfaces of the dielectric layer and the gate structure are substantially level with each other (topmost surface of 118 is level with topmost surface of 108/112/122), the dielectric layer has a second sidewall (left sidewall of 118) and a bottom surface (bottom surface of 118), the etch stop layer is in direct contact with the bottom surface (106 is in direct contact with bottom surface of 118), and the spacer element is in direct contact with the second sidewall (116 is in direct contact with the left sidewall of 118).	Claim 2, Lin discloses (Figs. 6-16) the method as claimed in claim 1, wherein the spacer element is further in direct contact with the etch stop layer (116 is in direct contact with 106).	Claim 3, Lin discloses (Figs. 6-16) the method as claimed in claim 1, wherein the spacer element (116) has a third sidewall (right sidewall of 116) facing away from the gate structure (right sidewall of 116 faces away from 108/112/122), and the third sidewall is in direct contact with the second sidewall (right sidewall of 116 is in direct contact with the left sidewall of 118).	Claim 4, Lin discloses (Figs. 6-16) the method as claimed in claim 1, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/662,922Docket No.: 0941-3578PUS2 Reply dated October 6, 2020Page 4 of 13 Reply to Office Action of July 29, 2020 	partially removing the dielectric layer and the etch stop layer to form an opening passing through the dielectric layer and the etch stop layer (Fig. 12, 118 and 106 are etched to form opening 142, Para [0044])) and exposing the source/drain portion (104 exposed through 142, Para [0044] –[0045]); and 		forming a contact structure (Fig. 16, 150, conductive material, Para [0051]) in the opening (150 formed in 142 see Fig. 16).	Claim 5, Lin discloses (Figs. 1-16) the method as claimed in claim 4, wherein the contact structure is in direct contact with the dielectric layer, the etch stop layer and the source/drain portion (Fig. 16, 150 is in direct contact with 118, 106, and 104).	Claim 6, Lin discloses (Figs. 1-16) the method as claimed in claim 1, wherein the spacer element has a second top surface (116 has a top surface) and a third sidewall (right sidewall of 116), the etch stop layer exposes the third sidewall (106 exposes right sidewall of 116), and the third sidewall faces away from the gate structure (right sidewall of 116 faces away from 108/112/122).	Claim 7, Lin discloses (Figs. 1-16) the method as claimed in claim 1, wherein the depositing of the etch stop layer over the first top surface of the source/drain portion comprises (106 is deposited over top surface of 104): 	performing a selective deposition process over the first top surface of the source/drain portion (106 formed with ALD, Para [0018]).	Claim 8, Lin discloses (Figs. 1-16) the method as claimed in claim 7, wherein the etch stop layer is made of silicon nitride (106 can be SiN, Para [0018]).	Claim 11, Lin discloses (Figs. 1-16) a method for forming a semiconductor device structure, comprising: 	providing a substrate (102, workpiece, Para [0013]);	forming a gate structure (108/112/122, insulating material/second conductive material/insulating material make up gate 114, Para [0029]),  over the substrate (108/112/122 over 102), wherein the gate structure has a first sidewall (right sidewall of 122);116, liner, Para [0031]) over the first sidewall of the gate structure (116 is over the right sidewall of 122); 	forming a source/drain portion (104, fins will become source/drain, Para [0015], [0059])  adjacent to the spacer element and the gate structure (104 is adjacent to 116 and 108/112/122), wherein the source/drain portion has a top surface (top surface of 104); 	forming a nitride etch stop layer (106, CESL made of SiN, Para [0018]) over the top surface of the source/drain portion (106 is over top surface of 104), wherein the nitride etch stop layer has a second sidewall (left sidewall of 106); and 	forming a dielectric layer (118, insulating material, Para [0020]) over the etch stop layer (118 is over 106), wherein topmost surfaces of the dielectric layer and the gate structure are substantially level with each other (topmost surface of 118 is level with topmost surface of 108/112/122),  the dielectric layer has a third sidewall (left sidewall of 118), the second sidewall and the third sidewall are substantially coplanar (left sidewall of 106 is coplanar with left sidewall of 118), and the second sidewall and the third sidewall both face the spacer element (left sidewall of 106 and 118 both face 116).	Claim 12, Lin discloses (Figs. 1-16) the method as claimed in claim 11, wherein the spacer element is in direct contact with the second sidewall of the nitride etch stop layer (116 is in direct contact with lift sidewall of 106) and the third sidewall of the dielectric layer (116 is in direct contact with left sidewall of 118).	Claim 13, Lin discloses (Figs. 1-16) the method as claimed in claim 11, wherein the nitride etch stop layer is in direct contact with the source/drain portion, the dielectric layer, and the spacer element (106 is in direct contact with 104, 118, and 116).	Claim 16, Lin discloses (Fig. 6) a semiconductor device structure, comprising: 	a substrate (102, workpiece, Para [0013]); 	a gate structure (108/112/122, insulating material/second conductive material/insulating 114, Para [0029]) over the substrate (108/112/122 over 102), wherein the gate structure has a first sidewall (right sidewall of 122);	a spacer element (116, liner, Para [0031]) over the first sidewall of the gate structure (116 is over right sidewall of 122); 	a source/drain portion (104, fins will become source/drain, Para [0015], [0059])  in the substrate (104 is in 102) adjacent to the spacer element (104 is adjacent 116), wherein the source/drain portion has a top surface (104 has a top surface); 	an etch stop layer (106, CESL, Para [0018]) over the top surface of the source/drain portion (106 is over top surface of 104), wherein the etch stop layer is made of nitride (104 may be made of SiN, Para [0018]); and 	a dielectric layer (118, insulating material, Para [0020])  over the etch stop layer (118 is over 106), wherein topmost surfaces of the dielectric layer and the gate structure are substantially level with each other (topmost surface of 118 is level with topmost surface of 108/112/122),  the dielectric layer has a second sidewall (left sidewall of 118) and a bottom surface (bottom surface of 118), the etch stop layer is in direct contact with the bottom surface (106 is in direct contact with bottom surface of 118), and the spacer element is in direct contact with the second sidewall (116 is in direct contact with left sidewall of 118).	Claim 17, Lin discloses (Fig. 6) the semiconductor device structure as claimed in claim 16, wherein the etch stop layer has a third sidewall (left sidewall of 106), and the second sidewall and the third sidewall are aligned with each other (left sidewall of 106 is aligned with left sidewall of 118).	Claim 18, Lin discloses (Fig. 6) the semiconductor device structure as claimed in claim 17, wherein the spacer element is in direct contact with the third sidewall of the etch stop layer (116 is in direct contact with left sidewall of 106).	Claim 19, Lin discloses (Fig. 6) the semiconductor device structure as claimed in claim 17, wherein the third sidewall is between the second sidewall and the source/drain portion (left sidewall of 106 is between left sidewall of 118 and 104).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0171084) in view of Hsieh (US Pat. No. 6,638,879).	Claim 9, Lin discloses the method as claimed in claim 8, wherein the selective deposition process comprises an atomic layer deposition process (106 formed with ALD, Para [0018]). 	Lin does not explicitly disclose the atomic layer deposition process comprises: forming a nitride layer over the first top surface of the source/drain portion by performing a nitridation process; and forming a silicon layer over the nitride layer by performing a silicon deposition process, wherein the nitride layer and the silicon layer are monatomic layers.	However, Hsieh discloses (Figs. 5A-5B) an ALD process to form a silicon nitride layer by alternating depositing a mono-layer of nitride with a mono-layer of silicon (Col. 5, lines: 1-33).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ALD process of Hsieh as it results in uniform pattern distribution of the silicon nitride layer (Hsieh, Col. 5, lines: 27-32).	
	Claim 20, Lin discloses the semiconductor device structure as claimed in claim 16.	Lin does not explicitly disclose wherein the etch stop layer comprises: a nitride layer over the top surface of the source/drain portion; and a silicon layer over the nitride layer.	However, Hsieh discloses (Figs. 5A-5B) an ALD process to form a silicon nitride layer by alternating depositing a mono-layer of nitride with a mono-layer of silicon (Col. 5, lines: 1-33).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ALD process of Hsieh as it results in uniform pattern distribution of the silicon nitride layer (Hsieh, Col. 5, lines: 27-32).
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0171084) in view of Hsieh (US Pat. No. 6,638,879) in further view of Fujiwara (US 2004/0180536).
	Claim 10, Lin in view of Hsieh discloses the method as claimed in claim 9.	 Lin in view of Hsieh does not explicitly disclose wherein the nitridation process applies an ammonia plasma or a nitrogen plasma onto the first top surface of the source/drain portion.	However, Fujiwara discloses a nitridation process using an ammonia plasma (Para [0069]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ammonia plasma of Fujiwara to the nitridation process as it results in chemical stability for the formed SiN insulator layer (Fujiwara, Para [0069]). 
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819